DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission, filed 7/20/2022, has been entered. Claims 1-31 are pending and are rejected as set out below. 
Priority
It appears that applicants have incorrectly claimed Foreign Priority. This application appears to claim the benefit of an international application pursuant to 35 ISC 365(c) (see originally filed application, paragraph [0001] and MPEP 211.01 (c)). 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratanasirigulchai et al. (US 20050247450).
Regarding claim 1: Ratanasirigulchai discloses a shaped charge for use in a radial cutter ([0032], [0041], claim 13). Ratanasirigulchai discloses a disk-shaped charge 10 having first and second opposing primary surfaces and a concave edge adjoining the first and second opposing surfaces (Figs. 2A, 3A, 6). Ratanasirigulchai discloses that the disk-shaped charge is formed from a Triaminotrinitrobenzene based material ([0025], [0041]). Ratanasirigulchai discloses a liner 20 shaped to extend along the concave edge (Fig. 2A; [0027]). 
Regarding claim 19: Ratanasirigulchai discloses a method for cutting a downhole object ([0032], [0041], claim 13). Ratanasirigulchai discloses placing a radial cutter within a tubular in a wellbore using a conveyance (Figs. 2A, 2B; [0032], [0041], claim 13). Ratanasirigulchai discloses that the radial cutter includes a shaped charge 10, that the shaped charge includes a disk-shaped charge formed into a predetermined shape, and the predetermined shape is selected to have a circular opening centered substantially about a centerline thereof and form a concave edge (Figs. 2A, 2B, 3A, 6). Ratanasirigulchai discloses that the disk- shaped charge is formed from a Triaminotrinitrobenzene based material ([0025], [0041]). Ratanasirigulchai discloses a liner shaped to extend along the concave edge (Fig. 2A; [0027]). Ratanasirigulchai discloses a detonation feature 86 axially positioned proximate the disk-shaped charge (Fig. 2B; [0028]). Ratanasirigulchai discloses a pair of opposing circular retainer rings axially disposed about the disk-shaped charge (Fig. 2B). Ratanasirigulchai discloses a cartridge assembly substantially enclosing the shaped charge (Figs. 2A, 2B). Ratanasirigulchai discloses detonating the radial cutter using the detonation feature to cut an object positioned radially outside or radially inside the shaped charge ([0032], [0041], claim 13).

.354Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) in view of Voreck et al. (US 5597974).
Regarding claims 1: Lin discloses a shaped charge for use in a radial cutter comprising a disk-shaped charge 100 having first and second opposing primary surfaces, a concave edge (edge indicated at 100) adjoining the first and second opposing surfaces, and a liner shaped to extend along the concave edge (Figs. 1, 3; [0016], [0019]). Lin does not explicitly disclose that disk-shaped charge is formed from a Triaminotrinitrobenzene based material. Voreck discloses that the charge is formed from a Triaminotrinitrobenzene based material (col. 1, lines 9-17; col. 2, lines 3-41; col. 3, lines 14-24). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin to comprise a Triaminotrinitrobenzene based material as taught by Voreck. As both Lin and Voreck teach pipe or tubing cutters and as both in and Voreck teach a list of explosive materials to use (some of which are the same), it would have been within routine skill to have selected one type explosive material from a finite list of known explosives (as listed by Lin and Voreck). Such a simple selection or substitution would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 14: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (Lin - Fig. 3; Voreck - Fig. 1). 
Regarding claim 15: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (Lin - Fig. 3; Voreck - Fig. 1).
Regarding claim 17: Lin, as modified by Voreck, discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal (Lin - [0019]). 
Regarding claim 18: Lin, as modified by Voreck, discloses that the disk shaped charge is positioned between a pair of opposing circular retainer rings (Lin - Fig. 3; Voreck - Fig. 1 - outer structure of the charge). 
Regarding claim 19: Lin discloses a method for cutting a downhole object comprising placing a radial cutter 100 within a tubular in a wellbore using a conveyance 15 (Fig. 1). Lin discloses that the radial cutter includes a shaped charge 100 including a disk shaped charge formed into a predetermined shape, the predetermined shape selected to have a circular opening centered substantially about a centerline thereof and form a concave edge (Fig. 3; [0016] - concave edge indicated at 103)). Lin does not explicitly disclose that the circular charge is formed from a Triaminotrinitrobenzene based material. Voreck discloses that the charge is formed from a Triaminotrinitrobenzene based material (see above; Fig. 1; col. 1, lines 9-17; col. 2, lines 3-41; col. 3, lines 14-24). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the disk shaped charge of Lin to comprise a Triaminotrinitrobenzene based material, as taught by Voreck. As both Lin and Voreck teach pipe or tubing cutters and as both Lin and Voreck teach a list of explosive materials to use (some of which are the same), it would have been within routine skill to have selected one type explosive material from a finite list of known explosives (as listed by Lin and Voreck). Such a simple selection or substitution would have been predictable with a reasonable expectation for success and no unexpected results.
Lin, as modified by Voreck, discloses a liner shaped to extend along the concave edge, a detonation feature axially positioned proximate the disk shaped charge, a pair of opposing circular retainer rings axially disposed about the disk shaped charge, a cartridge assembly substantially enclosing the shaped charge, and detonating the radial cutter using the detonation feature to cut an object positioned radially outside or radially inside the shaped charge (see above; Lin - Figs.1-3; [0007], [0015], [0016]; Voreck - Fig. 1; col. 1, lines 9-17; col. 3, lines 14-24). 
Regarding claim 30: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (see above; Voreck - Fig. 1). 
Regarding claim 31: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (see above; Voreck - Fig. 1).
Claims 2-5, 7-8, 11, 20-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Betancourt et al. (US 20130061771).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claims 2 and 20: Lin, as modified by Voreck, discloses various composition with a Triaminotrinitrobenzene based material including a composition comprising approximately 95 weight percent Triaminotrinitrobenzene (Voreck - col. 3, lines 47-63; col. 4, lines 30-41; Table 1). However, Lin, as modified by Voreck, does not explicitly disclose a composition that comprises approximately 5 weight percent of PolyChloroTriFluoroEthylene. Betancourt discloses the use of PolyChloroTriFluoroEthylene as a binder 37 ([0018]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the composition of Lin, as modified by Voreck,  so that the Lin, as modified by Voreck, material including approximately 95 weight percent Triaminotrinitrobenzene also included the PolyChloroTriFluoroEthylene (i.e. the balance of 5%), as taught by Betancourt, so as to increase repeatability of forming the high explosive into a desired shape with precise dimensions and contour because the Increased precision allows for a more symmetrically shaped high explosives that in turn forms a more coherent and straighter jet that those generated by less symmetrically formed high explosives. Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claims 3 and 21: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene based material comprises approximately 80 weight percent Triaminotrinitrobenzene, approximately 15 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claims 4 and 22: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 92.5 weight percent Triaminotrinitrobenzene and approximately 7.5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233. 
Regarding claims 5 and 23: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 60 weight percent Triaminotrinitrobenzene approximately 35 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent of a polymer-bonded explosive (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claim 7: Lin, as modified by Voreck and Betancourt, discloses that the charge has a corresponding circular opening centered substantially about a centerline thereof, and that a circular booster charger 40 is positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
Regarding claims 8 and 26: Lin, as modified by Voreck and Betancourt, discloses that the circular booster charge is formed from a non-Triaminotrinitrobenzene based material (Betancourt - Fig. 2; [0020]). 
Regarding claim 11: Lin, as modified by Voreck and Betancourt, discloses that the disk shaped charge has a corresponding circular opening centered substantially about a centerline thereof and that a detonation feature is axially positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
Regarding claim 25: Lin, as modified by Voreck and Betancourt, discloses that a circular booster charger is positioned within the circular opening radially surrounding at least a portion of the detonation (Betancourt - Fig. 2; [0020]). 
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Barker et al. (US 20170241244).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claims 6 and 24: Lin, as modified by Voreck, discloses making a fine grained Triaminotrinitrobenzene based material but does not explicitly disclose that the Triaminotrinitrobenzene based material has a median particle size of 5 microns or less. Barker discloses that the Triaminotrinitrobenzene based material can have a median particle size of 5 microns or less ([0043]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the composition of Lin, as modified by Voreck, so that the Lin, as modified by Voreck, material has a median particle size of 5 microns or less, as taught by Barker, so as to improve the safety of perforation methods, particularly in accident scenarios and improve safety when systems are loaded at the shop, during highway, air, or water transport, during wellsite handling, and when downloading into the well. 
Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082), Voreck et al. (US 5597974), and Betancourt et al. (US 20130061771), as applied to claim 7 above, and further in view of Barker et al. (US 20170241244).
Lin, Voreck, Baker, and Betancourt disclose the invention substantially as claimed and as discussed above.
Regarding claims 9 and 27: Lin, as modified by Voreck and Betancourt, does not explicitly disclose that the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge. Barker discloses a booster charge that is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge (Figs. 6A-7; [0026]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the booster charge of Lin, as modified by Voreck and Betancourt, so the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge, as taught by Barker, so that the curved flyer plate becomes flat and provides a flat-topped shock wave of sustained duration when impacted against an acceptor explosive. 
Regarding claims 10 and 28: Lin, as modified by Voreck, Betancourt, and Barker, discloses that the circular booster charge is formed from a Triaminotrinitrobenzene based material (Barker - [0021], [0035], [0036]). 
Claims 12-13, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Engel et al. (US 5046563).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claim 12: Lin, as modified by Voreck, does not explicitly disclose that the charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge. Engel discloses that the charge is a pair of half charges and that the pair of half charges are placed proximate one another to form the concave edge (Fig. 1; col. 3, lines 38-58). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin, as modified by Voreck, so that the disk shaped charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge, as taught by Engel, so as to include less expensive, more expedient, safer transportation while also realizing a more effective and reliable cutting tool and method. 
Regarding claim 13: Lin, as modified by Voreck and Engel, discloses that each of the pair of disk shaped half charges comprises a plurality of segments does (Engel - Fig. 1; col. 3, lines 38-58). 
Regarding claim 16: Lin, as modified by Voreck and Engel, discloses that the liner is formed of two half liners (Engel - Fig. 1; col. 3, lines 38-58).
Regarding claim 29: Lin, as modified by Voreck and Engel, discloses that the disk shaped charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge (see above; Engel - Fig. 1; col. 3, lines 38-58).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Voreck et al. (US 5597974) in view of Lin (US 20170122082).
Voreck discloses the invention substantially as claimed and as discussed above.
Regarding claim 17: Voreck does not discuss the materials of the liner and thus does not explicitly disclose that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal. Lin discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal ([0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the liner of Voreck to comprise a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal, as taught by Lin, so that the liner may be tailored to a desired collapse velocity and jet formation.
Response to Arguments
Applicants’ arguments, filed 7/20/2022, with respect to the rejections of claims 1-31 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 
Applicants argue that Ratanasirigulchai fails to teach or disclose a disk-shaped charge, but in turn only teaches or discloses a cone shaped charge or tube shaped charge. Applicants assert that the term disk, as used herein and known in the art, means a flat, thin, circular object. Applicants conclude that the cone shaped charge or tube shaped charge as taught by Ratanasirigulchai is dissimilar from the claimed disk-shaped charge. The examiner disagrees with applicants’ analysis and conclusion as applicants present no other proof than a mere conclusory statement. The examiner does not find anything in applicants’ specification or drawings that would preclude the Ratanasirigulchai shaped charge from reading on the recited disk-shaped charge (see also Ratanasirigulchai Fig. 6 which would certainly show “disc-shaped charges”). Applicants are reminded that the arguments of counsel cannot take the place of factually supported evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (see also MPEP §716.01 (c)).
Applicants’ arguments directed at the combination of Lin and Voreck appears to attack Office Action language that is not in the Action. Specifically, applicants assert that the Action (at the last full paragraph starting on page 3 of the Office Action) states “[a]t the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin to comprise Triaminotrinitrobenzene based material, as taught by Voreck, so that when the shaped charge is detonated, the detonated charge will produce a jet that is longer in length than the jet associated with prior art shaped charges which did not include a Triaminotrinitrobenzene based material.” 
The examiner does not find this quotation in the Action dated 3/2/2022 (on page 3 or any other page). Applicants are directed to page 6, starting at line 6 (of the Action dated 3/2/2022), where the actual quotation is “[a]t the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin to comprise a Triaminotrinitrobenzene based material as taught by Voreck.” There are no further quotes from Voreck attached to this sentence. It appears that applicants either misunderstood the examiner’s rejection or are mischaracterizing the combination of Lin and Voreck. Applicants use this misquotation to argue that because neither Lin nor the present invention, are directed to perforating tools, but are directed to tubing cutters, it is unimportant in Lin that a longer jet is produced that produces a longer perforation in the formation. The examiner finds that this line of reasoning obfuscates the actual rejection combination and confuses the issue of what the art is relied on to teach. Lin is relied on to teach the recited cutter and its recited structure. Voreck is relied on to teach using a Triaminotrinitrobenzene based material in a shaped charge. Applicants are also directed to Voreck, at col. 1, lines 14-16 where Voreck explicitly teaches that the subject matter of the Voreck invention also relates to casing and tubing cutters.
Applicants further argue that if one were to use the Triaminotrinitrobenzene based material as taught by Voreck in the device of Lin, unintended and disruptive damage might occur to the formation, particularly when the only purpose of Lin was to cut the tubing. The examiner disagrees with applicants’ analysis and conclusion as applicants present no other proof that a mere conclusory statement. Further, Voreck explicitly teaches that the disclosed subject matter can be applied to cutting casing and tubing (col. 1, lines 14-17). Applicants are reminded that the arguments of counsel cannot take the place of factually supported evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (see also MPEP §716.01 (c)).
Regarding Voreck’s teachings at col. 1, lines 14-16, applicants assert that while there is a single obscure sentence in Voreck that the “subject matter also relates to other downhole explosive devices, such as casing and tubing cutters, boosters, detonating cord and detonators,” such sentences gives no detail as to what exact “subject matter” relates to those other downhole tools. Applicants further assert that the single obscure sentence provides no detail as to how one skilled in the art might employ that “subject matter” in a casing or tubing cutter, and thus Voreck does not enable the use of the “subject matter” in a casing or tubing cutter. The examiner disagrees with applicants analysis and conclusion. Applicants reasoning appears to contradict applicants assertions regarding what exactly a disk-shaped charge is (see applicants’ instant Remarks/Arguments at page 10). Here, applicants’ specification does not even contain a single obscure sentence that discusses or describes a “disk-shaped charge”. Nonetheless, applicants merely assert that such is known in the art and that the cited reference does not teach such a known (yet nowhere described) shape. In the case of Voreck, it is made explicitly clear that a Triaminotrinitrobenzene based material can be used in a casing or tubing cutter. As Lin discloses a radial cutter, the examiner finds that the disclosure and teachings of Voreck, as to the types of explosives used, apply to the explosive material used in the Lin cutter. The examiner finds that as both Lin and Voreck teach pipe, casing, or tubing cutters and as both Lin and Voreck teach a list of explosive materials to use (some of which are the same), it would have been within routine skill to have selected one type explosive material from a finite list of known explosives (as listed by Lin and Voreck). Such a simple selection or substitution would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding the rejections of the dependent claims, applicants argue that the art cited does not teach the invention recited in the independent claims. However, it should be noted that the references cited as disclosing the dependent claims are cited as disclosing the specific limitations of the dependent claims and not the independent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/23/2022